DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/21 has been entered. 
Response to Arguments
Applicant's arguments filed 6/11/21 have been fully considered but they are not persuasive. 
Applicant argues the Bardsley et al. and the prior art of record fails to disclose, in relevant part, the constriction member comprising an undeployed configuration and a deployed configuration, wherein in the undeployed configuration the constriction member is received within the open channel, wherein in the deployed configuration the constriction member is configured to be cinched to constrict.  Applicant argues that Bardsley does not disclose an open channel extending along the outer surface, or the undeployed configuration wherein the closure member is within an open channel.  
Examiner respectfully disagrees.  The sleeve (132 or 1032) may at least substantially encapsulate the constriction member, or closure member (Bardsley et al., paragraphs 0067, 0159).  As it is disclosed to be at least substantially encapsulated, the slit may not be fully enclosed or encapsulate the closure member, so long as it encapsulates it for the most part or essentially.  This configuration may form an open channel in the portion which is not encapsulated and forms the slit. Also shown, for example, in figure 6A, the closure member 76 extends out of the sleeve 132 at a proximal end of the loop, thereby 
Applicant argues that the Bardsley et al. and the prior art fail to disclose wherein the constriction member comprises an undeployed configuration and a deployed configuration, wherein in the undeployed configuration the constriction member is received within the open channel, where the flap is configured to fold in the deployed configuration.
Similar to the arguments as discussed above, when the closure element is pulled out of the lumen, the slit edges will flare outward in order to release the constriction member, or closure element from the lumen.  The sleeve will form a flap (the edges on each side of the slit 134 that will flare outward during constriction and pulling the closure element out of the slit, which forms the flaps) defining an open channel.  When the closure element is released from the channel, it will move to the deployed configuration only once it is pulled completely from the channel, and during this transition, the slits will fold back to the configuration prior to flaring outward to release the closure element as the sleeve is made of a flexible polymer (paragraph 0073), and remain in the more closed configuration until an additional closure element is placed within the channel to be deployed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardsley et al. US 2008/0294175 in view of Miller et al. US 2008/0243183.
Regarding claim 1, Bardsley et al. discloses a ligature delivery system for applying a left atrial appendage ligature on a left atrial appendage (paragraph 0002), the ligature delivery system comprising: an elongate support shaft 1040 having a proximal portion and a distal portion (distal end shown in figure 31, or 6A); a handle portion located at the proximal portion of the elongate support shaft (for example, handle 18 shown in figure 2 at a proximal end of the shaft), a flexible hoop assembly coupled with the distal portion of the elongate support shaft (figures 6A or 31), the flexible hoop assembly defining a hoop profile and an outer surface (figures 6A or 31), where the flexible hoop assembly comprises a flap defining an open channel extending along the outer surface (figures 6A, 6B; each edge or side of slit 134 will form a flap, as it will flare outward when the closure element is released from the open channel or lumen) where the flexible hoop assembly comprises a support body (132 or 1030) extending about the hoop profile coupled with a support frame (130 or  extending about the hoop profile (figure 30B), the support body having a lumen, the lumen receiving the support frame within (figure, 6A 30B); and a constriction member ( 76 or 1076) coupled to the flexible hoop assembly (figure 30B), wherein the constriction member comprises an undeployed configuration (within or at least partially within the channel, figure 6A) and a deployed configuration (when the constriction member is pulled completely from the channel and placed to close the left atrial appendage), wherein in stantially encapsulate the constriction member, or closure member, paragraphs 0067, 0159, and as it is disclosed to be at least substantially encapsulated, the slit may not be required to be fully enclosed or encapsulate the closure member, so long as it encapsulates it for the most part or essentially, forming an open channel in the portion which is not encapsulated and forms the slit. Also shown, for example, in figure 6A, the closure member 76 extends out of the sleeve 132 at a proximal end of the loop, thereby allowing for at least a partially open channel to allow for the closure elements to be received within the channel and exit through the proximal portion of the device.  Additionally, when the closure element is pulled out of the lumen, the slit edges will flare outward in order to release the closure element from the lumen.  The sleeve will form a flap  with the edges on each side of the slit 134 that will flare outward during constriction, defining an open channel, or the lumen with slit for holding closure element 134 or 1034 before constriction and during the undeployed configuration, along the outer surface, as slit 134 shown along the outer surface of the loop, in a similar configuration as claimed, and when the slit is opened more widely to release the closure element, the lumen will form part of the outer surface, and it will be formed as part of an open channel.  This configuration is still during the undeployed configuration, as the closure element is not yet pulled from the channel or constricted fully to the deployed configuration when placed to close the left atrial appendage), wherein in the deployed configuration the constriction member is configured to cinch to constrict in diameter about the left atrial appendage (paragraph 0159, once released from the open channel in sleeve); wherein the support frame of the flexible hoop assembly is coupled with the distal portion of the elongate support shaft (figure 30, extending within and operably coupled with the hoop assembly), and wherein the support body is configured to support the constriction member and the left atrial appendage ligature (figure 30B, within lumens of support body 1032, paragraph 0162).

Miller et al. teaches a tissue ligation device with a support body 204 in a straight configuration (figure 3A) or a trailing configuration (figure 2B) whereby a free portion of the support body is disposed proximal to the distal portion of the elongate support mechanism 202/212 (figure 2B, paragraph 0047-0048, elongate support comprises a curve 212 at a distal portion and loop closure 204 extends therefrom in order to be a suitable configuration for steering, positioning, and encircling the left atrial appendage).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bardsley et al. with a trailing configuration, as taught by Miller et al. as a desired configuration for locating, encircling and closing the left atrial appendage.
	Regarding claim 2, Bardsley et al. discloses a constriction control member operatively linked to the constriction member such that actuation of the constriction control member cinches the constriction member about the left atrial appendage (paragraph 0159, 0162-0163, constriction member or snare may be tightened or constricted, and be used with the operating tools and actuators as described with alternative embodiments, for example, paragraph 0051, snare 76 tightened or constricted with pull wire 30 free end actuator 28). 
	Regarding claim 3, Bardsley et al. discloses a ligature control member 28 located on the handle portion (for example, figure 2), the ligature control configured to reduce a diameter of the left atrial appendage ligature to cinch the left atrial appendage ligature about the left atrial appendage (for example, paragraph 0070, suture 30 connected with snare closure element to cinch the left atrial appendage).
.

Claims 4, 5, 7-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardsley et al. US 2008/0294175 in view of Miller et al. US 2008/0243183 and further in view of Ibrahim et al. US 2012/0323262
Regarding claims 4, 5, 10 and 11, Bardsley and Miller et al. discloses a ligature delivery system and method of delivering a ligature loop to a left atrial appendage of a patient essentially as claimed as discussed above, but fails to disclose a deflector body that pivots relative to the elongate support shaft,  the support frame of the flexible loop assembly being coupled with the distal portion of the elongate support mechanism via the deflector body, and a deflection control member on the handle portion and linked to the deflector body, such that actuation of the deflection control member causes the deflector body to pivot relative to the elongate support shaft.
Ibrahim et al. discloses a device for a ligature delivery system, including a flexible hoop being adjustable about an axis including a deflector body 405a, figure 4A that pivots (paragraph0054) relative to the elongate support mechanism or support shaft 430 (paragraph 0053), flexible hoop assembly 442 is coupled with the distal portion of the elongate support mechanism via a deflector body (figures 4A, 8j), and a deflection control mechanism 407 such that actuation of the control mechanism causes the deflector body to pivot relative to the support shaft (paragraph 0053-0054).
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Bardsley with a deflector body that is adjustable and pivots, as taught by Ibrahim et al., to improve maneuverability of the ligature delivery system for the operator (Ibrahim et al., paragraph 0054, 0061).

Bardsley et al. fails to disclose the flexible hoop assembly disposed in a trailing configuration and being adjustable about an axis such that the flexible hoop assembly can pivot independently of the elongate support shaft.
Miller et al. teaches a tissue ligation device with a support body 204 in a straight configuration (figure 3A) or a trailing configuration (figure 2B) whereby a free portion of the support body is disposed proximal to the distal portion of the elongate support mechanism 202/212 (figure 2B, paragraph 0047-0048, elongate support comprises a curve 212 at a distal portion and loop closure 204 extends therefrom in order to be a suitable configuration for steering, positioning, and encircling the left atrial appendage).
Ibrahim et al. discloses a device for a ligature delivery system, including a flexible hoop being adjustable about an axis including a deflector body 405a, figure 4A that pivots (paragraph0054) relative to the elongate support mechanism or support shaft 430 (paragraph 0053), flexible hoop assembly 442 is coupled with the distal portion of the elongate support mechanism via a deflector body (figures 4A, 8j), and a deflection control mechanism 407 such that actuation of the control mechanism causes the deflector body to pivot relative to the support shaft (paragraph 0053-0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bardsley et al. with a trailing configuration, as taught by Miller et al. as a desired configuration for locating, encircling and closing the left atrial appendage (paragraph 0047-0048), and with a deflector body that is adjustable and pivots, as taught by Ibrahim et al., to 
Regarding claim 8, Bardsley et al. discloses the step of cinching the constriction member about the left atrial appendage comprises a constriction control member operatively linked to the constriction member such that actuation of the constriction control member cinches the constriction member about the left atrial appendage (paragraph 0159, 0162-0163, constriction member or snare may be tightened or constricted, and be used with the operating tools and actuators as described with alternative embodiments, for example, paragraph 0051, snare 76 tightened or constricted with pull wire 30 free end actuator 28). 
Regarding claim 9, Bardsley et al. discloses the flexible hoop assembly comprises a support body (132 or 1030) coupled with a support frame (130 or extending about the hoop profile (figure 30B).
Bardsley et al. fails to disclose the support frame is biased to hold the support body in a trailing configuration whereby a free portion of the support body is disposed proximal to the distal portion of the elongate support shaft.
Miller et al. teaches a tissue ligation device with a support body 204 in a straight configuration (figure 3A) or a trailing configuration (figure 2B) whereby a free portion of the support body is disposed proximal to the distal portion of the elongate support mechanism 202/212 (figure 2B, paragraph 0047-0048, elongate support comprises a curve 212 at a distal portion and loop closure 204 extends therefrom in order to be a suitable configuration for steering, positioning, and encircling the left atrial appendage).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bardsley et al. with a trailing configuration, as taught by Miller et al. as a desired configuration for locating, encircling and closing the left atrial appendage.

Regarding claims 13 and 20, Bardsley et al. discloses the ligature delivery system comprising a suction mechanism, the method further comprising transmitting suction from a suction source to the left atrial appendage of the patient (suction lumen 50, paragraph 0055, 0059).
Regarding claim 16, Bardsley et al. discloses the flexible hoop assembly comprising a groove configured to receive the constriction member (figure 30B, groove being the lumen holding the closure member 1076, the film 1034 on the outer edge of groove).
Regarding claim 17, Bardsley et al. discloses a portion of the groove is defined by a flap 1034 that collapses flexibly in response to a cinching force applied by the constriction member (in order to release the constriction member, it must extend past the flap or film on the outer edge, once it is deployed, the film will open to release the cinching member by the cinching force of being restricted, the thin film will collapse back to a returned position once the member is removed from the groove location, paragraph 0159). 
Regarding claims 18 and 19, Barldsley et al. discloses the flexible hoop assembly comprising a channel configured to receive the loop of the left atrial appendage ligature, a portion of the channel is defined by a flap that collapses flexibly in response to a cinching force applied by the loop of the left atrial appendage ligature (suture 30 is connected with constriction member which is housed within the groove defined on the exterior by the flap of film 1034, figure 30B). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardsley et al. US 2008/0294175 in view of Miller et al. US 2008/0243183, in view of Ibrahim et al. US 2012/0323262, as discussed above, and further in view of Stewart et a I. US 2006/0020271.
Regarding claim 14, Bardsley et al., Miller, and Ibrahim et al. discloses a method using a ligature delivery system essentially as claimed as discussed above, but fails to disclose the suction mechanism 
Stewart et al. discloses a method of occluding an atrial appendage including a suction mechanism comprising a suction pod (source with suction grasping member 210, figure 30), drawing tissue into the pod (paragraph 0122).
Therefore it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Bardsley et al., Miller, and Ibrahim et al. with a suction pod, as taught by Stewart et al. in order to grasp the left atrial appendage prior to closure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.C.L/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771